Citation Nr: 1219784	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain, tingling in arms and legs, sexual impairment, and short-term memory loss, including as due to a qualifying chronic disability.  

2.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served in the Army National Guard of Michigan from July 1974 to March 1996, with periods of federal active duty (AD) or active duty for training (ADT) from August 1974 to December 1974, and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for April 28, 2010, at the Cheyenne RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn; therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The issue of entitlement to service connection for psoriasis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran did not sustain an injury or disease manifesting in muscle or joint pain, tingling of the extremities, memory loss, or sexual impairment during active service from August 1974 to December 1974, or from November 1990 to June 1991.

3.  Symptoms of muscle and joint pain, tingling of the extremities, memory loss, and sexual impairment were not chronic in either period of active service.

4.  The Veteran did not have continuous symptoms of muscle and joint pain, tingling of the extremities, memory loss, or sexual impairment between separation from his first period of active service in December 1974 and reenlistment in November 1990, or since service separation in June 1991.

5.  Arthritis of the cervical spine, lumbar spine, and shoulders did not manifest to a compensable degree within one year of either period of service.

6.  The Veteran does not have a currently diagnosed disability of sexual impairment or memory loss.

7.  The Veteran's memory loss is a symptom of the service-connected PTSD.

8.  The current symptoms of muscle and joint pain and tingling in the extremities are related to non-service-connected diagnosed disabilities of arthritis of the cervical spine, lumbar spine, and shoulders that began years after service and are not related to active service.  


CONCLUSION OF LAW

Service connection for muscle and joint pain, tingling in arms and legs, sexual impairment, and short-term memory loss, including as due to a qualifying chronic disability, is not warranted.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1117, 1118, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely October 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

A VA examination was conducted in April 2007 to assess the Veteran's current complaints and diagnoses and, thus, to determine whether he has a qualifying chronic disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2007 VA opinion obtained in this case is adequate as to the question of whether the Veteran has a qualifying chronic disability.  The diagnoses given were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examination, and the statements of the Veteran, and provides a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the qualifying chronic disability claim has been met.  
38 C.F.R. § 3.159(c)(4).

To the extent that the April 2007 VA examiner did not provide a nexus opinion regarding whether the symptoms of muscle and joint pain, tingling in arms and legs, sexual impairment, and short-term memory loss are directly related to active service, the Board notes, as discussed below, that a nexus is not necessary to establish a qualifying chronic disability claim; thus, the primary purpose of the examination was to determine whether the Veteran's reported symptoms can be associated with a known diagnosis, and this was accomplished.  Moreover, the Board finds that a VA examination is not necessary in order to decide the issue of direct service connection.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with his active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment of muscle or joint pain, tingling of the extremities, memory loss, or sexual impairment.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to these symptoms in service, and there is no duty to provide a VA medical examination.  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of muscle or joint pain, numbness of the extremities, memory loss, or sexual impairment in service and no continuity of symptoms of those symptoms since service separation.  Indeed, the evidence does not demonstrate a current diagnosis of sexual impairment or an independent memory loss disorder.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current symptoms, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for muscle and joint pain, tingling in the extremities, memory loss, or sexual impairment.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's muscle and joint pain, tingling of the extremities, memory loss, and sexual impairment would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's current symptoms and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a another VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) .

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  
38 U.S.C.A. § 101(33).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Muscle and Joint Pain, Tingling 
In Arms and Legs, Sexual Impairment, and Short-Term Memory Loss

The Veteran alleges he has multiple symptoms of a qualifying chronic disability, including muscle and joint pain, tingling in arms and legs, sexual impairment, and short-term memory loss, that resulted from his service in the Persian Gulf.  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.  A Department of Defense Form 214 (DD-214) indicates that the Veteran served in Southwest Asia from January 1991 to May 1991.  A Department of Army Form 2-1 (DA Form 2-1) specifies that the Veteran was stationed in Saudi Arabia during that time.  

After a review of all the evidence, lay and medical, he Board finds that the weight of the evidence demonstrates that the Veteran's symptoms of muscle and joint pain, tingling in arms and legs, and short-term memory loss have all been attributed to known non-service-connected diagnosed disabilities that began after service, and that the Veteran has not been diagnosed with sexual impairment.  Specifically, the muscle and joint pain and tingling in the arms and legs have been attributed to degenerative changes of the cervical and lumbar spine with accompanying radiculopathy as well as degenerative changes in the shoulders that were first diagnosed over one year after service separation and have not been related to service.  VA treatment records show that the Veteran underwent a discectomy and fusion in May 2009 to address cervical stenosis at C5-C6 and C3-C4 following 10 to 12 years of neck pain with accompanying bilateral hand numbness and occasional shooting pain down the right arm.  A post-surgical treatment note indicates that, after the surgery, the Veteran no longer experienced pain in his legs, upper extremities, or neck.  

A May 2003 letter from Dr. R., a private chiropractor, indicates that the Veteran began to have paresthesia and numbness of the right leg and low back pain years after service in December 2001 when he worked on a dairy farm; at that time, he noticed an itching sensation along the right thigh which later developed into numbness.  At that time after service, he also reported bilateral knee pain due to frequent kneeling and squatting at work.  VA treatment notes from August 2007 indicate that the Veteran has been diagnosed with spondylosis of the lumbar spine causing some radicular symptoms in his legs, but is not considered a good surgical candidate due to his deconditioning, obesity, and smoking; thus, surgical decompression of the lumbar spine has been reserved for neurologic disasters, such as paraplegia.  In January 2008, the Veteran reported that his leg pain worsened after getting epidural steroid injections for his lumbar radiculopathy, and the doctor attributed the leg pain to neuralgia.

In November 2000, VA treatment notes indicate that, years after service, the Veteran suffered an injury to his right shoulder when he fell off of a tractor trailer and caught himself with his right arm.  He felt a ripping sensation, and subsequently experienced decreased range of motion and extreme pain with movement.  X-rays demonstrated widening of the right glenohumeral fossa with some degenerative spurring, consistent with osteoarthritis secondary to previous trauma.           

Next, symptoms of memory loss have been attributed to the Veteran's service-connected posttraumatic stress disorder (PTSD) and depression (service connection has been granted for PTSD with mood disorder, also claimed as memory loss).  VA treatment notes demonstrate discussion of the Veteran's memory problems mostly in the context of mental health evaluations and treatment for PTSD and depressive symptoms.  Moreover, an April 2009 statement of Ms. S., the Veteran's assigned social worker who provided him with counseling services since 2006, indicates that memory loss is one of many PTSD symptoms the Veteran has experienced since traumatic events during active service.    

Finally, the evidence demonstrates that the Veteran has not been diagnosed with sexual impairment.  A March 2009 VA treatment note indicates that the Veteran is able to get erections when he is interested in sex, but that he is not very interested in sex.  No diagnosis of sexual dysfunction or impairment has been made.  

The Board has considered the April 2009 statement of Ms. S. that she had always wondered about Gulf War Syndrome because of the multiple health problems he has at a relatively young age.  However, Ms. S. has not been shown to have the professional medical credentials to diagnose or assess the Veteran's symptoms or determine whether he has a qualifying chronic disability.  The cause of the Veteran's symptoms involves a complex medical etiological question because it deals with the origin and progression of the Veteran's musculoskeletal and neurologic systems and disorders of such internal and complex disease process (arthritis, radiculopathy, memory loss, and sexual impairment) are diagnosed primarily on clinical findings and physiological testing.  Therefore, Ms. S.'s statement carries little probative value as compared to the testing, findings, and diagnoses provided by medical professionals, described above.  

Based on the foregoing, the undiagnosed illness presumptive provisions of 
38 U.S.C.A. § 1117 do not provide a basis for service connection as a presumptive qualifying chronic disability.  The legal provisions for qualifying chronic disability do not provide an exception for diagnosed muscle and joint pain, tingling of the extremities, or memory loss.  Moreover, because there are no demonstrated symptoms of sexual impairment, this symptom cannot be attributed to an undiagnosed illness or qualifying chronic disability.  

Turning to direct service connection theory, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease in service manifesting in muscle and joint pain, tingling in the extremities, memory loss, or sexual impairment, and that those symptoms were not chronic during either period of active service from August 1974 to December 1974 or from November 1990 to June 1991.  The service treatment records, which include a negative April 1991 separation examination report, do not demonstrate complaints, findings, diagnoses, treatment, or even the presence of symptoms of muscle and joint pain, tingling in the extremities, memory loss, or sexual impairment.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that symptoms of muscle and joint pain, tingling in the extremities, memory loss, and sexual impairment were not continuous between the first and second periods of active service and have not been continuous since service separation in June 1991.  There is no documentation of treatment or complaints of muscle or joint pain, tingling in the extremities, memory loss, or sexual impairment between service separation in December 1974 and the second period of active service beginning in November 1990.  Further, as indicated, the Veteran's April 1991 service separation examination indicated normal clinical evaluation except for a skin disorder.  Following service separation in June 1991, the evidence of record shows no complaints, diagnosis, or treatment for muscle and joint pain or tingling in the extremities until February 1997, when the Veteran sought treatment for numbness in his right arm.  The first documentation of treatment for shoulder pain was in 2000 (following an injury that year), low back and leg pain and numbness in 2003 (with the Veteran's report of inception of symptoms in 2001), and memory loss in 2006.  The absence of post-service complaints, findings, diagnosis, or treatment for six or more years after service is one factor that tends to weigh against a finding of continuous symptoms of muscle and joint pain, tingling in the extremities, and memory loss after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Moreover, there is no documentation of complaints of, treatment for, or diagnosis of sexual impairment, and, as noted above, memory loss is consistently addressed in the medical records as a component of his service-connected PTSD.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current sexual impairment or memory loss disability.  Indeed, his memory loss is a symptom of the service-connected PTSD.  As a result, the sexual impairment and memory loss claims must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here (where the evidence demonstrates that the Veteran is able to achieve erection but is not interested in sex and that symptoms of memory loss have not been separately diagnosed but are a component of the service-connected PTSD), that holding would not apply.  

Because the symptom of memory loss has already been recognized and rated as part of the service-connected PTSD disability, service connection has in effect been granted for this symptom, the issue is rendered moot, and the appeal for an additional grant of service connection for the same symptoms is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Service connection for memory loss is not warranted because it is not a separate disability, but rather a component of his service-connected PTSD.  The rating schedule for mental health disorders specifically contemplates memory loss.  Evaluations for PTSD are assigned pursuant to Diagnostic Code 9411, 38 C.F.R. § 4.130 (2011).  The rating criteria under this general formula for rating mental disorders specifically include "impairment of short- and long-term memory."  The Veteran's symptoms of memory loss were fully recognized when initially rated as a symptom of the service-connected PTSD in the July 2009 rating decision.  For this reason, there remains no further question to decide regarding service connection for the claimed memory loss, which is actually a symptom that is associated with PTSD.  Thus, the Veteran's memory loss is specifically contemplated by the rating criteria for his service-connected PTSD.  See also 38 C.F.R. § 4.14 (evaluation of the same manifestation under different diagnoses are to be avoided).  

Other evidence of record showing that symptoms of muscle and joint pain and tingling in the extremities were not continuous since service separation includes the November 2000 VA treatment notes indicating the Veteran injured his shoulder in a post-service accident earlier that year.  In addition, VA treatment records from May 2009 indicate the Veteran's neck pain and numbness in the upper extremities began ten to twelve years prior, dating its inception, at the earliest, in 1997, still six years after service separation.  In addition, the May 2003 letter from Dr. R. indicates the Veteran's low back pain and leg numbness began in 2001, ten years after service separation.  

The Board also finds that the weight of the evidence demonstrates that cervical and lumbar spine or shoulder arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis six years after service in 1997.  For these reasons, the Board finds that arthritis, first diagnosed in 1997, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had symptoms of muscle and joint pain and tingling in the extremities since separation from service in June 1991, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous symptoms of muscle and joint pain and tingling in the extremities after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service separation examination which indicates normal clinical examination, post-service treatment records from showing inception of muscle and joint pain and tingling in the extremities at least six years following service separation, and, in the case of shoulder and low back pain, inception of symptoms following post-service injuries.    

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current muscle and joint pain and tingling in the extremities and active military service, including no credible evidence of chronic symptoms of muscle or joint pain or tingling in the extremities in service or continuity of symptomatology which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles at 374-75.  Moreover, there is no current diagnosis of sexual impairment, and the Veteran's memory loss is a symptom of PTSD and not a separately diagnosed disability; therefore, service connection for memory loss, as a separate disability (other than memory loss as a symptom of PTSD) is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for muscle and joint pain, tingling in the extremities, memory loss, and sexual impairment, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for muscle and joint pain, tingling in arms and legs, sexual impairment, and short-term memory loss, including as due to a qualifying chronic disability, is denied.  


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a new VA examination with regard to the claim for service connection for psoriasis.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Veteran contends that his preexisting psoriasis was aggravated by active service.  At the June 1974 enlistment examination (for the first period of active service from August 1974 to December 1974), the Veteran checked "don't know" next to "skin diseases" on his Report of Medical History, and the examination report indicates that the skin disease was "not significant."  In November 1974, during the first period of active service, the Veteran sought treatment for scaly, plaque-like lesions on both of his elbows and was diagnosed with "rule out psoriasis."  A biopsy was ordered, and apparently the diagnosis of psoriasis was confirmed, as later service treatment records list a diagnosis of psoriasis.  

In between the first and second periods of active service, the Veteran's examination reports from the National Guard indicate ongoing psoriasis, including June 1979, March 1984, and November 1988 examination reports.  

During the second period of active service from November 1990 to June 1991, the April 1991 service separation examination report indicates that the Veteran had life-long psoriasis that was controlled with medication.  At a May 1991 Southwest Asia Demobilization examination, following his four month tour in Saudi Arabia from January to May 1991, the Veteran checked "no" next to the question, "Do you have any rash, skin infection, sores, or changes in skin color?"  

The Veteran was afforded a VA examination in April 2007 in which the examiner concluded that the Veteran's psoriasis had its onset in 1975 and was not likely due to his Gulf War service; however, the VA examiner did not provide an opinion as to whether any pre-existing psoriasis was aggravated by active service.  Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's pre-existing psoriasis could have been aggravated by either period of active service, including chemical exposure in Saudi Arabia (the Veteran mentioned at the 2007 VA examination that he was exposed to smoke from fires while in Southwest Asia).

Accordingly, the issue of service connection for psoriasis is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin disorders examination to determine the causation or etiology of his current psoriasis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current skin disorders, if any.   

b.  Next, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a skin disorder which pre-existed his entrance into military service in 1974 or 1990?  If so, what was the nature of such disability?  

In answering this question, the examiner should specifically address the documentation of a history of skin disease at the enlistment examination for the first period of active service from August 1974 to December 1974.    

c.  If it is the examiner's opinion that there was a skin disorder which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting skin disorder was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the indication that the Veteran's skin disease was "not significant" at the time of enlistment examination in June 1974, the "rule out psoriasis" diagnosis documented in the service treatment records in November 1974, and the Veteran's statement at the 2007 VA examination that he was exposed to smoke from fires in Saudi Arabia from 1990 to 1991 and whether such exposure could have aggravated his skin disorder.
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's skin disorder did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed skin disorder was incurred during or caused by active service?  

Again, the examiner should comment on the Veteran's statement at the 2007 VA examination that he was exposed to smoke from fires while stationed in Saudi Arabia from 1990 to 1991.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed skin disorder.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


